United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
El Segundo, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1694
Issued: March 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 7, 2019 appellant, filed a timely appeal from a July 31, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right labrum injury
causally related to the accepted January 6, 2016 employment incident.
FACTUAL HISTORY
On January 8, 2016 appellant, then a 46-year-old federal air marshal, filed a traumatic
injury claim (Form CA-1) alleging that on January 6, 2016 he injured his right groin while in the
1

5 U.S.C. § 8101 et seq.

performance of duty. He explained that, while he was in training status, he was working on his
cardiovascular endurance on the treadmill at the gym when he pulled or strained his groin and
possibly developed a hernia. Appellant stopped work the same day.
In medical reports dated January 6 and 8, 2016, Dr. Sushil Anand, a Board-certified
pediatrician, noted that appellant was running and suddenly felt pain in his right groin area.
Appellant informed Dr. Anand that he found a bulge in the right inguinal area that he never had
before. Dr. Anand diagnosed a right inguinal hernia and reported that the history provided to him
was consistent with his findings and symptoms.
In a January 11, 2016 a state workers’ compensation form report, Dr. Anand reiterated a
diagnosis of a right inguinal hernia caused when appellant was running on a treadmill at work on
January 6, 2016. He also checked a box marked “yes” on the form report indicating his findings
and diagnosis were consistent with appellant’s account of his injury. In a diagnostic report of even
date, Dr. Tanya Kisler, a Board-certified diagnostic radiologist, indicated that an ultrasound of
appellant’s right groin revealed a lymph node in the right inguinal area, but found no evidence of
a mass, hernia or pathologic lymphadenopathy.
In January 15 and 22, 2016 medical reports, Dr. Allen Wang, Board-certified in family
medicine, provided that appellant presented with pain located in the right groin area. He noted
that the January 11, 2016 ultrasound of appellant’s groin revealed an enlarged lymph node and no
right inguinal hernia. Dr. Wang diagnosed right groin pain and referred appellant to physical
therapy. In a January 15, 2016 medical note, he detailed work restrictions for appellant to follow.
Appellant submitted physical therapy treatment notes dated from January 25 to 29, 2016.
He also submitted a January 29, 2016 medical report from Dr. Wang wherein he indicated that
appellant had reached maximum medical improvement that day and had been released from his
care.
In a December 21, 2018 statement, appellant requested that his case be reopened due to a
misdiagnosis and that he was still experiencing complications.
In a development letter dated March 11, 2019, OWCP informed appellant that his claim
initially appeared to be a minor injury that resulted in minimal or no lost time from work and that
continuation of pay was not controverted by the employing establishment, and thus, limited
expenses had therefore been authorized. However, a formal decision was now required. OWCP
advised appellant of the type of factual and medical evidence required to establish his traumatic
injury claim and requested a narrative medical report from his physician which provided the
physician’s rationalized medical explanation as to how the alleged employment incident caused
his diagnosed condition. It afforded him 30 days to respond.
In an April 1, 2019 form report, Dr. Audra E. Ford, Board-certified in family medicine,
diagnosed right groin pain and checked a box to indicate appellant’s need for a referral or
consultation. She released him to full-duty work without restrictions.
Angelica Ross, a physician assistant, noted on April 1, 2019, that appellant continued to
experience discomfort and pain in the groin from a January 2016 injury. She diagnosed right groin
pain.
2

By decision dated April 16, 2019, OWCP denied appellant’s claim. It found that the
medical evidence of record was insufficient to establish causal relationship between his diagnosed
medical condition and the accepted work incident.
OWCP continued to receive evidence. Appellant provided a June 20, 2017 diagnostic
report with no signature indicating that he underwent a magnetic resonance imaging (MRI) scan
of his right hip and pelvis. The MRI scan revealed a near global tearing of the acetabular labrum,
scattered areas of chondral loss and a small paralabral cyst alongside the anterior acetabulum.
On June 3, 2019 appellant requested reconsideration of OWCP’s April 16, 2019 decision.
Attached to his request was a May 16, 2019 e-mail from Dr. James Brown, Board-certified in
family medicine. Dr. Brown explained that on January 6, 2016 appellant sustained a work-related
injury involving his right inguinal region and subsequently followed the medical treatment and
guidance provided by an approved workers’ compensation facility. He related that the June 20,
2017 MRI scan of appellant’s right hip revealed a near global tearing of his acetabular labrum, a
small paralabral cyst and mild right hip osteoarthritis. Dr. Brown asserted that appellant had been
his patient since 2005 and never had a right hip or groin complaint in that time. He concluded that
in his medical opinion, appellant’s January 6, 2016 injury was directly correlated with his current
symptoms.
By decision dated July 31, 2019, OWCP denied modification of its April 16, 2019 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,2 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.3 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.5 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the

2

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
3

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
5

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

3

employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.7
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.8 The opinion of the physician
must be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right labrum
injury causally related to the accepted January 6, 2016 employment incident.
In his May 16, 2019 e-mail, Dr. Brown discussed appellant’s diagnosis of a near global
tearing of appellant’s acetabular labrum, a small paralabral cyst and mild right hip osteoarthritis
and also reported a history of appellant’s treatment in relation to the January 6, 2016 employment
incident. He explained that appellant had been his patient since 2005 and never had a right hip or
groin complaint. Dr. Brown opined that the January 6, 2016 employment injury directly correlated
with his symptoms. The Board has held that an opinion that a condition is causally related to an
employment injury because the employee was asymptomatic before the injury, but symptomatic
after it is insufficient, without supporting rationale, to establish causal relationship.10 Without
explaining how, physiologically, the movements involved in the employment incident caused or
contributed to the diagnosed conditions, Dr. Brown’s opinion is of limited probative value and
insufficient to establish causal relationship.11
Dr. Wang noted in medical reports dated from January 15 to 29, 2016 that appellant was
experiencing pain located in the right groin area and indicated that a January 11, 2016 ultrasound
of his groin revealed an enlarged lymph node and no right inguinal hernia. He diagnosed right
groin pain. Similarly, Dr. Ford’s April 1, 2019 progress report also provided a diagnosis of right
groin pain. The Board has held that, under FECA, the assessment of pain is not considered a

6

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

7

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

8

K.V., Docket No. 18-0723 (issued November 9, 2018).

9

I.J., 59 ECAB 408 (2008).

10

M.B., Docket No. 19-0840 (issued October 2, 2019); John F. Glynn, 53 ECAB 562 (2002).

11

S.J., Docket No. 19-0696 (issued August 23, 2019); M.C., Docket No. 18-0951 (issued January 7, 2019).

4

diagnosis, as pain merely refers to a symptom of an underlying condition.12 Accordingly,
Drs. Wang and Ford’s medical reports are insufficient to establish appellant’s burden of proof.
In medical evidence dated from January 6 to 11, 2016, Dr. Anand discussed a diagnosis of
a right inguinal hernia caused when appellant was running on a treadmill at work on
January 6, 2016. However, the subsequent diagnostic reports and medical evidence all contradict
the diagnosis of an inguinal hernia and provide that there was no evidence of a hernia in appellant’s
right groin. Accordingly, Dr. Anand provides no rationalized medical opinion to support that
appellant’s alleged condition is causally related to the January 6, 2016 employment incident. As
such, her reports are of limited probative value and are insufficient to establish appellant’s claim.
Appellant also provided diagnostic reports dated January 11, 2016 and June 20, 2017. The
Board has held that diagnostic tests lack probative value as they do not provide an opinion on
causal relationship between appellant’s employment duties and the diagnosed conditions.13
The remaining medical evidence consists of physical therapy notes and an April 1, 2019
medical report from Angelica Ross, a physician assistant. The Board has held that health care
providers such as nurses, physician assistants, and physical therapists are not considered
physicians under FECA.14 Thus, their opinions on causal relationship do not constitute
rationalized medical opinions and have no weight or probative value.15
As appellant has not submitted rationalized medical evidence establishing that his
conditions are causally related to the accepted January 6, 2016 employment incident, the Board
finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right labrum
injury causally related to the accepted January 6, 2016 employment incident.

12

M.V., Docket No. 18-0884 (issued December 28, 2018). The Board has consistently held that pain is a symptom,
rather than a compensable medical diagnosis. See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket
No. 08-1102 (issued October 10, 2008).
13

See J.M., Docket No. 17-1688 (issued December 13, 2018).

14
5 U.S.C. § 8102(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also D.J., Docket No. 18-0593 (issued February 24, 2020) (physical therapists are not considered
physicians under FECA); K.C., Docket No. 19-0834 (issued October 28, 2019) (physician assistants are not considered
physicians under FECA).
15

See A.A., Docket No. 19-0957 (issued October 22, 2019); Jane A. White, 34 ECAB 515, 518 (1983).

5

ORDER
IT IS HEREBY ORDERED THAT the July 31, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 18, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

